El Juez Asociado Se. Hutchison,
emitió la opinión del tribunal.
La sentencia apelada declara- rescindida una escritura otorgada por el marshal de la Corte Federal de conformidad con una venta por ejecución.
Los dos últimos párrafos del pliego de excepciones rezan como sigue:
“13a. La corte erró al no estimar que entre el presente caso y el caso número 226, en equidad, ante la Córte Federal, existe identi-*75dad de causa de acción, objeto y materia en litigio, personas y ca-rácter o calidad de los litigantes, y que por lo tanto es de aplica-ción la doctrina de res adjudicaba, por lo que los demandados toman excepción. ’ ’
“14a. La corte erró al no estimar que entre el presente caso y el pleito número 2889, seguido ante esta misma corte de distrito existe la más perfecta identidad de causa de acción, objeto y materia en liti-gio, personas y carácter y calidad de los litigantes, y que también es de aplicación la doctrina de res adjudicaba, por lo que los deman-dados toman su excepción.”
Los hechos alegados en la demanda en este caso y la sú-plica de la misma están relacionados en el tomo 24 Decisio-nes de Puerto Eieo, páginas 67 a 77 inclusive. La anterior demanda radicada en la corte insular, la demanda (MU) original sobre ineficacia de títulos (to quiet title) y el informe o dictamen del juez especial 'en equidad nombrado por la Corte Federal aparecen en el tomo 18 Decisiones de Puerto Eico, páginas 195 a 213.
La corte de distrito resuelve la cuestión de res judicata del modo siguiente:
“12°. En cuanto a la defensa de res judicata que alegan los de-mandados hijos de Camilo Suriñach, entendemos que no hay identidad de la causa de acción por cuanto en el caso anterior se trataba de nulidad y en el presente de la rescisión de la venta por fraude co-metido por Suriñach, habiéndose seguido también la acción contra los Sucesores de Luis Arán, quienes son insolventes, no pudiendo de otro modo reclamar el demandante de estos ni obtener la reparación del perjuicio sufrido; que en esta acción también intervienen partes distintas de suerte que no hay tampoco identidad, pues son deman-dados los señores Suriñach y Luis Arán y su hija heredera de Luis Arán, y como no se ha demostrado que existen vínculos de solidaridad entre los demandados, no existe la identidad de partes que exige la ley para que pueda surtir efecto de tal modo que derribe la acción del demandante.”
Es cierto que el elemento de fraude se alega de un mo-do algo más específico en la tercera tentativa del demandante que en cualquiera de los dos anteriores esfuerzos. En rea-lidad de verdad estaban las alegaciones redactadas en la *76primera demanda de modo tan vago y g’eneral qne nno de los fundamentos de excepción previa opnesto a la demanda con-sistía en que no se alegaba ningún hecho ‘ ‘ qne demuestre que el demandado tuviese conocimiento de las transacciones ha-bidas entre el demandante y Arán. ’ ’ Por otro lado el deman-dante alega ahora específicamente por primera vez que:
“Camilo Suriñach sabía de propio conocimiento que el solar, aun-que inscrito en el registro a favor de Luis Arán, era de la ex-clusiva propiedad del demandante, y que éste lo estaba poseyendo, sabiendo Suriñach. que los edificios construidos en el solar fueron cons-truidos de buena fe por el demandante.”
“Camilo Suriñach, no obstante el anterior conocimiento, instigó maliciosamente el embargo y venta de los bienes mencionados, y con objeto de defraudar al demandante y arrebatarle torticeramente la propiedad de dichos bienes, los adquirió en la subasta en representa-ción de los menores demandados por el ínfimo precio de $300 que no cubría la cuadragésima parte del verdadero valor de tales bienes. ’ ’
Es de concebirse que de haber presentado plena prueba de estas materias, especialmente de las alegaciones conteni-das en el párrafo últimamente citado, ella pudo habernos puesto en condiciones para distinguir el caso tal como resul-ta de la decisión del juez especial nombrado por la Corte Federal sobre la cuestión de terceros. Pero no sólo no se ha aportado evidencia alguna para sostener la alegación última-mente mencionada sino que la misma ha sido más que ne-gada por el testimonio no contradicho del sub-marshal que practicó el embargo y llevó a cabo la venta.
“Cuando el embargo de esa propiedad yo hice una petición al registrador de la propiedad pidiendo un certificado de todas las pro-piedades de Arán y me expidió tal certificado, de modo que la única base de mi conocimiento para saber que esa propiedad era de Luis Arán fué el certificado del registro. Ni el Sr. Camilo Suriñach ni ninguno de sus abogados me indicó que esa propiedad era de Luis Arán. * * * ”
“Yo sé a <j*ué propiedad se refiere esta ejecución que se hizo y ahora conozco la propiedad, que radica en el Boulevard Balboa y he estado allí muchas veces; sobre ese solar hay edificios incompletos. *77Cuando se bizo el. embargo yo no sabía dónde estaba el solar, me guié solamente por la descripción esa nada más, no sabía ni lo que tenía encima ni nada. * * * ”
Ni los testigos del demandante ni las conclusiones, de he-dió del juez sentenciador establecen nada apreciablemente fuera del conocimiento, silencio y aquiescencia pasiva que se le imputa a Suriñach en la demanda original y que se estimó por el juez especial no privar a los demandados de los bene-ficios de la doctrina referente a terceros.'
Siendo esto cierto no podemos ahora discutir los méritos de esta resolución.
Síguese también que a pesar de lo muy inclinados que. pudiésemos estar a distinguir una acción de rescisión de es-crituras por razón de fraude y extremada insuficiencia de causa o lesión de un pleito para declarar ineficaces deter-minados títulos (suit to q%áet title), y a evitar así la primera conclusión a que llegó el juez especial, sin embargo, siendo los hechos probados substancialmente los mismos sobre los cuales basó su decisión el juez especial, el mero hecho de que el presente pleito se ha seguido basándose en una teoría dis-tinta constitutiva de una nueva causa de acción, no altera la situación.
La excepción previa fué sostenida y desestimada la de-manda por el juez especial en parte si no principalmente porque “bajo la ley hipotecaria ele Puerto Eico, las decisiones de la Corte Suprema de Puerto Rico de.30 ele diciembre de 1899, 20 de diciembre de 1901, 15 de diciembre de 1902 y de 25 de diciembre de 1903 y las dos decisiones de la Corte Su-prema de los Estados Unidos en Todd v. Romeu,” los de-mandados son terceros y que la acción era improcedente. Las excepciones del demandante al informe del juez especial se basaron en la omisión del juez al no fallar:
“Primero. Que aunque la demanda expone que el título legal de la propiedad en cuestión está en los demandados, también expone que el demandante ba estado en posesión de dieba propiedad por un pe-ríodo de más de diez años y está abora en posesión y es el real equi-*78tativo dueño de la misma; teniendo los demandados solamente el título legal desnudo.
“Segundo. Que aunque los demandados son terceros de acuerdo con la Ley Hipotecaria de Puerto Rico, sin embargo la demanda ex-pone que los demandados obraron fraudulentamente y de mala fe y por lo tanto dichos demandados son terceros mala fide y como tales no tienen derecho al privilegio de terceros compradores bona fide de acuerdo con dicha Ley Hipotecaria de Puerto Rico.
“Tercero. Que la demanda expone que el título legal de los de-mandados está manchado de fraude y mala fe.
“Cuarto. Que la demanda expone que la cuestión vital envuelta en este litigio es de hecho, a saber: si obraron o no los demandados fraudulentamente y de mala fe, y por lo tanto que ninguna cuestión de ley puede ser promovida en la forma en que la demanda está radactada.”
La moción para eliminar de los autos las citadas excep-ciones estuvo basada en el fundamento de que el juez especial bajo la orden que se le nombró “se le confirió la misma autoridad que la corte en el asunto y su decisión sobre la excepción previa debe ser definitiva y no está sujeta a ex-cepción alguna en revisión por la misma corte. Esta moción fue declarada con lugar y se ordenó la eliminación de las ex-cepciones de los autos del caso. El decreto o sentencia final de la Corte Federal confirmando el informe del juez especial, interpreta éste en el sentido de no baber lugar a la demanda y, en su. consecuencia, declara sin lugar la demanda.
“Cuando en un caso existen dos o más cuestiones controvertidas y todas quedan decididas en favor del mismo litigante, la corte puede basar su decisión sobre todas conjuntamente, en cuyo caso la deci-sión de una de ellas no es menos necesaria o material que la decisión de la otra, y la sentencia se tiene por concluyente en cuanto a am-bas.” 15 R. C. L. p. 980, Sección 454.
“ ■* * * Cuando algún hecho fundamental o cuestión sus-tancial para la determinación de ambas acciones ha sido resuelto en un pleito anterior, y el mismo hecho o cuestión está otra vez en con-troversia entre las mismas partes, el fallo del mismo en el primer pleito será concluyente, si se presentare en debida forma, de la mis-ma cuestión en el último pleito, sin tener en cuenta la cuestión de si *79la causa de acción es la misma o no lo es, o si el segundo pleito envuelve la misma o distinta materia u objeto en litigio, o si es o no la misma forma de procedimiento. En semejantes casos es in-material que las dos acciones estuviesen basadas sobre distintos fun-damentos, o juzgadas por distintas teorías, o incoadas con distintos propósitos o dedujesen distintas pretensiones. Un asunto, ya consista de una o más cuestiones que haya sido solemnemente fallado por una corte de competente jurisdicción, debe ser, considerado como definitiva y concluyentemente resuelto en cualquier litigio subsiguiente entre las mismas partes cuando la misma cuestión o cuestiones se hayan plan-teado, excepto cuando el litigio envuelve un procedimiento directo con el fin de revocar o anular dicho fallo.” 15 R. C. L., p. 974, sección 450 y casos citados; sección 59 de la Ley de Evidencia; Sentencia de Tribunal Supremo de España de 25 de abril de 1900, 89 Jur. Civ. p. 538; Calaf et. al. v. Calaf, 17 D. P. R. 198, 219.
“La mera acumulación en el segundo pleito de una parte nominal que carece de interés en la cosa objeto del litigio no impide el que un fallo anterior constituya óbice {bar).” 15 R. C. L. p. 1012, sección 485, y casos citados. Véase también Sección 61 de la Ley de Evidencia; U. S. v. Desmoines Valley R. Co., 84 F. 40; Butrie Ptr., 185 Mass. 107; Dyett v. Hyman, 120 N. Y. 353; Meagly v. City of Binghamton, 43 Sup. Ct. Rep. 36 Hun. 171; Peñalosa v. Tuason, 22 Filipinas 309, 332.”
La única referencia que Lace el juez sentenciador ele los nuevos demandados, salvo en el párrafo en que resuelve la cuestión de res judicata, anteriormente transcrita, se halla en la constancia de la falta de comparecencia y anotación de la rebeldía de dichos demandados. No se mencionan para na-da en la sentencia, ni en la súplica de la demanda fuera de la contingencia que se sugiere en la cláusula final de la misma respecto de “costas, gastos, desembolsos y honorarios de abo-gado contra aquellas partes que se opusieron a la .demanda.” Si las partes adicionales fueron traídas para cualesquiera otros propósitos que el de anticipar una defensa contra la excepción de cosa juzgada, ese hecho de ningún modo apa-rece claro ni de la demanda ni de los autos como una unidad.
En vista de la conclusión a que hemos llegado en cuanto al efecto de la resolución del Juez Especial de la Corte Fede*80ral sobre la cuestión de terceros, no necesitamos considerar si expone o no la demanda presentada en este caso una nueva causa de acción que deba distinguirse como tal ya de ambos o de cualquiera de los pleitos anteriores.
La sentencia recurrida debe ser revocada y declararse sin lugar la demanda.

Revocada la sentencia ajelada y declarada sin lugar la demanda sin especial conde-nación de costas.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados "Wolf y del Toro.
El Juez Asociado Sr. Aldrey no intervino en la resolución de este caso.